Citation Nr: 1500631	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-19 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for status-post right pectoralis major muscle tear with reanastomosis (right shoulder muscle disability) prior to November 29, 2012, and greater than 40 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  No hearing was requested.

In May 2012 the Board remanded the issue of entitlement to a compensable initial raiting for the right shoulder for further development and adjudication, and the matter has now been returned to the Board.


FINDING OF FACT

On April 1, 2013, the Veteran withdrew his appeals on the issues of higher an initial ratings for status-post right pectoralis major muscle tear with reanastomosis.  There are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for the withdrawal of substantive appeal have been met higher initial ratings for status-post right pectoralis major muscle tear with reanastomosis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2014).  

Following its May 2012 remand for additional development, the RO granted a 40 percent rating for the Veteran's service-connected right shoulder disability, effective November 29, 2012, but leaving the noncompensable rating prior to that date intact.  As this was not a full grant of the benefit sought, the RO issued a supplemental statement of the case on the matter of the noncompensable rating before returning these issues to the Board.

In an April 1, 2013 letter, the Veteran indicated his satisfaction with the currently awarded rating for the right shoulder, and his intention to withdraw "any remaining issues that [had] been remanded . . . by the Board."  The Board finds that the Veteran has effectively withdraw all remaining appeals regarding his initial noncompensable and 40 percent evaluations for the right shoulder.  Thus, there remain no allegations of errors of fact or law for appellate consideration on this particular matter, the Board does not have jurisdiction to review the issue, and the identified appeal is dismissed.


ORDER

The appeal for higher initial ratings for status-post right pectoralis major muscle tear with reanastomosis (right shoulder muscle disability) is dismissed.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


